 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[americanpower1.jpg]
 
STOCK ISSUANCE AGREEMENT




STOCK ISSUANCE AGREEMENT dated the 10th day of September, 2010


BETWEEN:


AMERICAN POWER CORP., a Nevada domestic corporation, with offices at 16 Market
Square Centre, 1400 16th Street, Ste 400, Denver CO 80202, USA (hereinafter, the
"Company")


AND:
BLACK SANDS HOLDINGS INC., a corporation organized under the laws of the
Marshall Islands, with registered address on Trust Company Complex, Ajeltake
Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960 (hereinafter, the
"Subscriber")


NOW THEREFORE THIS STOCK ISSUANCE AGREEMENT (“Agreement”) WITNESSES that the
parties hereto agree as follows:


ARTICLE 1 – DEFINITIONS


Section 1.1. Definitions. When used in this Agreement (including the recitals
and schedules hereto) or in any amendment hereto, the following terms shall,
unless otherwise expressly provided, have the meanings assigned to them herein:


·  
“Banking Day” shall mean any day other than a Saturday, Sunday, public holiday
under the laws of the State of Nevada or other day on which banking institutions
are authorized or obligated to close in Nevada.



·  
“Charter Documents” means constating documents and by-laws, and all amendments
thereto;



·  
“Consent” means any permit, license, approval, consent, order, right,
certificate, judgment, writ, injunction, award, determination, direction,
decree, authorization, franchise, privilege, grant, waiver, exemption and other
concession or by-law, rule or regulation;



·  
“Unit Price” means a price equal to 75% of the volume weighted average of the
closing price (the “VWAP”) of Common Stock, for the ten (10) Banking Days
immediately preceding the date of the Notice, as quoted on
http://www.nasdaq.com/, or other source of stock quotes as agreed to by the
parties; and



·  
“Dollar” or “$” means the currency of the United States of America.



ARTICLE 2 - THE STOCK ISSUANCE


Section 2.1. STOCK ISSUANCE. The Subscriber shall make available to the Company
in accordance with, and subject to the terms and conditions of, this Agreement,
until March 31, 2013 (the "Completion Date"), up to $10,000,000 by way of
Advances in accordance with this Sections 2.2, 2.3 and 2.4 of this Agreement.
The Completion Date may be extended for an additional term of up to twelve
months at the option of the Company or the Subscriber upon written notice on or
before the Completion Date in accordance with the notice provisions in Section
6.1 of this Agreement.


Section 2.2. The Advances. On the terms and conditions set forth herein the
Subscriber, from time to time, on any Banking Day, prior to the Completion Date,
agrees to make advances to the Company ("Advances"). Each Advance shall be in an
aggregate amount of not more than $1,000,000 and in integral multiples of
$100,000. The funding made available to the Company within any three-month
period shall not exceed $1,000,000 unless mutually agreed by the parties.


Section 2.3. Procedure to Request Advances. Each Advance shall be made on or
before five Banking Days following notice from the Company. Each such notice
shall be given by a notice to the Subscriber in the form substantially the same
as the form attached hereto in Schedule A (each a "Notice").


Section 2.4. Subscription Agreement. Upon making each Advance, the Subscriber
shall provide an executed Subscription Agreement, in a form acceptable to both
parties to this Agreement, to the Company.


Section 2.5. Use of Proceeds. The Company shall use all Advances to fund
operating expenses, acquisitions, working capital and general corporate
activities.


ARTICLE 3 - REPRESENTATIONS AND WARRANTIES


Section 3.1. Representations and Warranties of the Company. The Company
represents and warrants to the Subscriber:


 
(a)
Organization and Corporate Power. The Company has been duly incorporated and
organized and is validly subsisting and in good standing under the laws of its
jurisdiction and has full corporate right, power and authority to enter into and
perform its obligations under the Agreement to which it is or shall be a party
and has full corporate right, power and authority to own and operate its
properties and to carry on its business;



 
(b)
Conflict with Other Instruments. The execution and delivery by the Company of
the Agreement and the performance by the Company of its obligations thereunder,
do not and will not: (i) conflict with or result in a breach of any of the
terms, conditions or provisions of: (A) the Charter Documents of the Company;
(B) any law applicable to or binding on the Company; or (C) any contractual
restriction binding on or affecting the Company or its properties the breach of
which would have a material adverse effect on the Company; or (ii) result in, or
require or permit: (A) the imposition of any lien on or with respect to the
properties now owned or hereafter acquired by the Company; or (B) the
acceleration of the maturity of any debt of the Company, under any contractual
provision binding on or affecting the Company;



 
(c)
Consents, Official Body Approvals. The execution and delivery of the Agreement
and the performance by the Company of its obligations thereunder have been duly
authorized by all necessary action on the part of the Company, and no Consent
under any applicable law and no registration, qualification, designation,
declaration or filing with any official body having jurisdiction over the
Company is or was necessary therefor. The Company possesses all Consents, in
full force and effect, under any applicable law, which are necessary in
connection with the operation of its business, the non-possession of which could
reasonably be expected to have a material adverse effect on the Company;



 
(d)
Execution of Binding Obligation. The Agreement has been duly executed and
delivered by the Company and, when duly executed by the Company and delivered
for value, the Agreement will constitute legal, valid and binding obligations of
the Company, enforceable against the Company, in accordance with its terms;



 
(e)
No Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Company, after due inquiry, threatened against or affecting the
Company (nor, to the knowledge of the Company, after due inquiry, any basis
therefor) before any official body having jurisdiction over the Company which
purport to or do challenge the validity or propriety of the transactions
contemplated by the Stock Issuance the Company, which if adversely determined
could reasonably be expected to have a material adverse effect on the Company;



 
(g)
Absence of Changes. Since the date of the most recently delivered financial
statements of the Company, the Company has carried on its business, operations
and affairs only in the ordinary and normal course consistent with past
practice.



Section 3.2.  Representations and Warranties of the Subscriber.  The Subscriber
represents and warrants to the Company:


 
(a)
Organization and Corporate Power. The Subscriber has been duly incorporated and
organized and is validly subsisting and in good standing under the laws of its
jurisdiction and has full corporate right, power and authority to enter into and
perform its obligations under the Agreement to which it is or shall be a party
and has full corporate right, power and authority to own and operate its
properties and to carry on its business;



 
(b)
Consents, Official Body Approvals. The execution and delivery of the Agreement
and the performance by the Subscriber of its obligations thereunder have been
duly authorized by all necessary action on the part of the Subscriber, and no
Consent under any applicable law and no registration, qualification,
designation, declaration or filing with any official body having jurisdiction
over the Subscriber is or was necessary therefor. The Subscriber possesses all
Consents, in full force and effect, under any applicable law, which are
necessary in connection with the operation of its business, the non-possession
of which could reasonably be expected to have a material adverse effect on the
Subscriber;



 
(c)
Execution of Binding Obligation. The Agreement has been duly executed and
delivered by the Subscriber and, when duly executed by the Subscriber and
delivered for value, the Agreement will constitute legal, valid and binding
obligations of the Subscriber, enforceable against the Subscriber, in accordance
with its terms.



ARTICLE 4 - COVENANTS OF THE COMPANY


Section 4.1. Affirmative Covenants. Until the Completion Date, the Company
shall:


 
(a)
Compliance with Laws, etc. Comply with all applicable laws, non-compliance with
which could have a material adverse effect on the Company;



 
(b)
Payment of Taxes and Claims. Pay and discharge before the same shall become
delinquent: (i) all taxes and assessments; and (ii) all lawful claims which, if
unpaid, might become a lien upon or in respect of the Company's assets or
properties;



 
(c)
Maintain Title. Maintain and, as soon as reasonably practicable, defend and
take, all action necessary or advisable at any time, and from time to time, to
maintain, defend, exercise or renew its right, title and interest in and to all
of its property and assets;



 
(d)
Pay Obligations to Subscriber and Perform Other Covenants. Make full and timely
payment of its obligations hereunder and duly comply with the terms and
covenants contained in this Agreement, all at the times and places and in the
manner set forth therein;



 
(e)
Further Assurances. At its cost and expense, upon request by the Subscriber,
duly execute and deliver, or cause to be duly executed and delivered, to the
Subscriber, such further instruments and do and cause to be done such other acts
as may be necessary or proper in the reasonable opinion of the Subscriber to
carry out more effectually the provisions and purposes of this Agreement.



ARTICLE 5 – STOCK ISSUANCE
 
Section 5.1 Stock Issuance.  The Company shall issue, within ten (10) Banking
Days following the date of the receipt by the Company of any Advance under this
Agreement, units (each a “Unit”) of the Company at the Unit Price.  Each Unit
shall consist of one (1) share (each a “Share”) of the common stock of the
Company (the “Common Stock”) and one share purchase warrant (each a
“Warrant”).  Each Warrant shall entitle the Subscriber to purchase one
additional share (each a “Warrant Share”) of Common Stock, at an exercise price
equal to 150% of the Unit Price at which the Unit containing the Warrant being
exercised was issued, for a period of three (3) years from the date such Warrant
is issued.  Upon receipt of any Advance under this Agreement, the Company shall
promptly cause its registrar and transfer agent to issue the certificates
representing the Shares. If the Subscriber exercises the Warrants, the Company
shall promptly cause its registrar and transfer agent to issue the certificates
representing the Warrant Shares.


Section 5.2 Fractional Shares.  Notwithstanding any other provisions of this
Agreement, no certificate for fractional shares of the Shares or the Warrant
Shares shall be issued to the Subscriber.  In lieu of any such fractional shares
or warrants, if the Subscriber would otherwise be entitled to receive a fraction
of a Share, Warrant or Warrant Shares following an Stock Issuance or exercise of
a Warrant, as applicable, the Subscriber shall be entitled to receive from the
Company a stock certificate representing the nearest whole number of shares of
the Company, or in the case of an Advance that results in the issuance of
one-half of a Warrant, the Company shall issue the Subscriber a Warrant
certificate representing the nearest whole number of Warrant Shares.


ARTICLE 6 - MISCELLANEOUS


Section 6.1. Notices, etc. Except as otherwise expressly provided herein, all
notices, requests, demands, directions and communications by one party to the
other shall be sent by hand delivery or registered mail or fax, and shall be
effective when hand delivered or when delivered by the relevant postal service
or when faxed and confirmed, as the case may be. All such notices shall be
addressed to the President of the notified party at its address given on the
signature page of this Agreement, or in accordance with any unrevoked written
direction from such party to the other party.


Section 6.2. No Waiver; Remedies. No failure on the part of the Subscriber or
the Company to exercise, and no delay in exercising, any right under this
Agreement shall operate as a waiver thereof. The remedies herein provided are
cumulative and not exclusive of any remedies provided by Law.


Section 6.3. Jurisdiction. (1) Each of the parties hereby irrevocably attorns to
the non-exclusive jurisdiction of the Courts of the State of Nevada in any
action or proceeding arising out of or relating to this Agreement. The Company
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law; and (2) nothing in this Section 6.3 shall
affect the right of the Subscriber to serve legal process in any other manner
permitted by Law or affect the right of the Subscriber to bring any action or
proceeding against the Company or its property in the courts of other
jurisdictions.


Section 6.4. Successors and Assigns. The Company shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Subscriber, which consent may be arbitrarily withheld.


Section 6.5. Severability. If one or more provisions of this Agreement be or
become invalid, or unenforceable in whole or in part in any jurisdiction, the
validity of the remaining provisions of this Agreement shall not be affected.
The parties hereto undertake to replace any such invalid provision without delay
with a valid provision which as nearly as possible duplicates the economic
intent of the invalid provision.


Section 6.6. Counterparts. This Agreement may be executed in counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed an original and all of which, taken together, shall constitute one and
the same instrument.


Section 6.7. Syndication/Participation. The Subscriber may not sell, transfer,
assign, participate, syndicate or negotiate to one or more third parties, in
whole or in part, the Commitment and its rights under this Agreement, without
the prior written consent of the Company, which consent may not be arbitrarily
withheld.


[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.




THE SUBSCRIBER
 
BLACK SANDS HOLDINGS INC.
 
 
By:                                                                
Authorized Signing Officer
THE COMPANY
 
AMERICAN POWER CORP.
 
 
By:                                                                
Authorized Signing Officer
 



Address for
Notice:                                                                                     Address
for Notice:
16 Market Square Centre
1400 16th Street, Ste 400,
Denver CO 80202, USA
Fax: +1.720.932.8189
 
SCHEDULE A


NOTICE


Messrs Black Sands Holdings Inc.
 
The undersigned, AMERICAN POWER CORP. (the “Company”) hereby requests an advance
of US$__________________, in accordance with the terms and conditions set forth
in the Stock Issuance Agreement dated September 10th, 2010, between the
Subscriber and the Company and as of the Date of Notice written below.
 
Date of Notice:                                ________________
 
Remaining amount to be advanced under the Share
Issuance:                                                                                                                                US$
_____________
 
Price Calculation:
 
Date
Closing Price
Volume
 
Calculations
   
Date 1
#
#
       
Date 2
#
#
 
A) Weighted Average Price
:
#.##
Date 3
#
#
 
B) 75% of A
:
#.##
Date 4
#
#
 
C) Amount of Subscription
:
$###,###.##
Date 5
#
#
 
D) Shares Subscribed (C/B)
:
#
Date 6
#
#
 
E) Warrants Price (150% x B)
:
#.##
Date 7
#
#
 
F) Warrant Shares (1:2)
:
#
Date 8
#
#
       
Date 9
#
#
       
Date 10
#
#
       

 

 
AMERICAN POWER CORP.
 
 
Per: ____________________________
Authorized Representative
   
The Subscriber hereby acknowledges receipt of this Notice and agrees with the
amounts set out above as of this Notice.
 
 
BLACK SANDS HOLDINGS INC.
Per:                                                            
Authorized Representative

 





